Citation Nr: 1443500	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  93-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant's mother and sister


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1976 to February 1977.  He also served on active duty from June 1979 to December 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico (hereinafter Agency of Original Jurisdiction (AOJ), which denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for schizophrenia. 

In August 2002, the Board reopened the Veteran's claim of service connection for an acquired psychiatric disorder based on new and material evidence.  

In May 2003, the Board remanded the case to the AOJ. 

In October 2003, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, the Court granted a joint motion for remand (JMR) by the parties and remanded the claim back to the Board. 

In August 2007, the Board again denied the Veteran's claim.  The Veteran appealed the denial to the Court.  In July 2008, the Court granted a JMR by the parties and remanded the claim back to the Board. 

In December 2008, the Board denied the Veteran's claim.  The Veteran appealed the denial to the Court.  In July 2009, the Court granted a JMR by the parties and remanded the claim back to the Board. 

In September 2010 and April 2012, the Board remanded the appeal to the AOJ for further development.  The case has now been returned to the Board for appellate disposition.


FINDING OF FACT

The Veteran's schizophrenia manifested to a compensable degree within the first post-service year.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 4.132, Diagnostic Code 9202 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board grants the benefit sought on appeal in full, there is no need to discuss compliance with VA's duty to notify and assist the Veteran in substantiating his claim.

II.  Analysis

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran holds a diagnosis of schizophrenia which is considered a psychosis.  38 C.F.R. § 3.384(f).  This is deemed a "chronic" disease under 38 C.F.R. § 3.309(a) which may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.309(a).  The criteria in effect for evaluating schizophrenia in effect at the time this claim was filed in October 1992 provided for a 10 percent rating where there was slight impairment of social and industrial functioning.  38 C.F.R. § 4.132, Diagnostic Code 9202 (1992).  A noncompensable rating was warranted for psychosis in full remission.  Id.  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran has a current psychiatric disorder diagnosed as schizophrenia.  Accordingly, the Veteran satisfies the initial criteria of having a current disability. 

The Veteran's STRs do not contain any lay or medical evidence of psychiatric symptoms, complaints or treatment.  A January 1977 separation examination for the National Guard showed a normal psychiatric evaluation, and the Veteran denied symptoms such as trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  With respect to the period of active service, the Veteran requested an early release pursuant to a Christmas Early Separation Program.  On November 19, 1980, a physician reviewed the Veteran's STRs and determined that a physical examination was not required for discharge.

The evidence shows that in 1988, about eight years after discharge, the Veteran was first diagnosed with a psychiatric disability.  The summary of his hospitalization at a VA facility from June 1988 to August 1988 indicates he had been referred to the VA from LMHC and brought by his sister for treatment.  It was noted that this was his "1st" admission and further states: 

Lately he stopped taking care of his personal needs, not eating or sleeping & staying shut in his room for last 2 years.  He was promptly admitted to prevent still further deterioration. 

The diagnosis was catatonic schizophrenia, and the prognosis was poor. 

In this case, there is no dispute that the Veteran was first diagnosed with schizophrenia in 1988.  However, it is asserted that lay observations of the Veteran's psychiatric status before and after service substantiate that he manifested a psychosis to compensable degree within the first post-service year and, thus, warrants an award of service connection for psychosis on a presumptive basis.  

The Veteran submitted his original application for service-connected benefits in May 1989.  The information provided indicated that he sought service connection for a neuropsychiatric condition "N/P" which had been treated in service with continued private and VA treatment following service.  The Veteran's sister C.L.V. later testified that this information was incorrect, and that the Veteran's description of treatment was unreliable.  Notably, at that time, the Veteran had been placed under guardianship due to his catatonic schizophrenia.

The Veteran's sister, C.L.V., has testified to her observations that the Veteran returned home from active service acting "kind of disoriented" and "like a dumb person" who was distracted and unable to "connect things."  He spent most of his time on the sofa and/or locked up in his room.  She described him as appearing nervous to the extent that he failed a driver's license test.  She generally described a progressive worsening of his symptoms to the point that he required hospitalization in 1988.  She initially testified that the Veteran refused to accept medical treatment and that his parents, especially his mother, took care of all his personal needs.

The Veteran's mother provides a much more disturbed functioning of the Veteran immediately from his return from service to the extent that he was verbally offensive and threatening to others.  She has testified that the Veteran demonstrated eating and hygiene problems immediately upon his return from service.  She described him as lacking motivation.  She testified that many attempts were made to obtain VA treatment for the Veteran, but that treatment was denied due to lack of documentation proving his military service.  He was finally treated in 1988 when the Veteran's older sister obtained his Department of Defense Form 214 proving his military service.

Additional evidence includes witness statements from numerous individuals who were aware of the Veteran's mental status before and after his service.  These individuals generally describe the Veteran as being very intelligent, studious, quiet, hardworking, obedient, very healthy and interested prior to entering service.  On his return from service, these witnesses describe the Veteran as "unrecognizable," sick, unwell, in very bad health, silent, nervous, shutting himself up, not going out, thoughtful, crying a lot, smoking too much and walking around the house.

The record contains primarily contains two VA opinions analyzing whether the lay observations substantiate the Veteran's claim.

A November 2008 statement from C.L.R., Ph.D. indicates reviewed of the VA claims file.  Based primarily on the statements of the Veteran's lifelong acquaintances, to include family members, Dr. R. opined that there was no question that the Veteran had schizophrenia, that it was "more likely than not [that the Veteran] had a prodromal phase of the illness that occurred before his diagnosis in 1988," and that the Veteran "entered the prodromal phase of Schizophrenia by 1981, and his disease progressed such that positive symptoms and the more visible phase of his illness led to his diagnosis in 1988."

In support of this opinion, Dr. R. cited DSM-IV (Diagnostic and Statistical Manual of Mental Disorders, 4th Edition) as defining schizophrenia to be a mixture of positive and negative symptoms associated with marked social and occupational dysfunction.  The positive symptoms, which included delusions, hallucinations, disorganized speech and grossly disorganized or catatonic behavior, appeared to reflect an excess or distortion of normal functions.  The negative symptoms, which included blunting or restricting of emotional expression, decreases in fluency and productivity of speech suggesting a paucity of thought, and the loss of goal-directed behavior, appeared to relate to a diminution or loss of normal functions.  The DSM-IV noted that "the majority of individuals display some type of prodromal phase manifested by the slow and gradual development of a variety of signs and symptoms (e.g., social withdrawal, loss of interest in school or work, deterioration in hygiene and grooming, unusual behavior, outbursts of anger)."  As such, Dr. R. indicated that the earliest symptoms of schizophrenia only became clear in retrospective review.

On retrospective review, Dr. R. noted that the "primary source" of information came from the Veteran's life-long acquaintances and family who described him as "studious" and "enthusiastic" when he enlisted and "nervous" and "sick" upon discharge.  His mother recalled that the Veteran entered service with a plan to make money, buy a car and get married.  However, upon returning from service, the Veteran didn't remember these plans, did not do anything at all including eating, taking a bath or changing his clothes.  Dr. R. described this type of detachment and decline in functioning as typical of the prodromal phase which fit precisely in the DSM description of negative symptoms being a "diminuation or loss of normal function."

Additionally, Dr. R. cited the testimony of the Veteran's sister who had been closest to him prior to service who related a typical story of a "slow descent into madness" and a family's futile attempt to cope without external assistance.  She described the Veteran as being "kind of disoriented" and "acting like a dumb person" upon his discharge.  He had been distracted, unable to connect things and lost some of his closeness.  He had been too nervous to take a driver's license test, and he continued to deteriorate spending most of his time in his room "for years" and he was "crazy" by the time that obtained treatment.  Dr. R. concluded from this description that the Veteran "was in the prodromal phase of schizophrenia when he left military service and eventually became flagrantly psychotic." 

Dr. R. also observed that the Veteran's family had limited financial resources to pay for the Veteran's treatment and observed that the Veteran's mother had not accepted the Veteran's mental state and wanted the Veteran to remain in the family.  Citing to several studies, it was noted that Hispanic families had a tendency to attempt to treat their loved ones at home, that some families did not recognize that symptoms were psychiatric in nature, and that family decisions to seek medical help were only solidified after the emergence of unbearable psychotic symptoms or socially disruptive behavior.  One study found that the average duration of untreated psychosis (DUP) was 59.5 weeks with a range from two weeks to 234 weeks (41/2 years).  Dr. R. also noted additional variables, such as lower class people tended to delay treatment and Hispanic men tended to be reluctant to obtain treatment, as explaining the gap between service discharge and diagnosis making it "less dubious and more characteristic of the slow decline and delayed treatment that is typical of schizophrenia."  

Overall, Dr. R. summarized her opinion as follows:

To summarize, there is no question that [the Veteran] has schizophrenia.  Because he has Schizophrenia, he more likely than not had a prodromal phase of the illness that occurred before his diagnosis in 1988.  His family and associates described behavior that is most reasonably interpreted as prodromal symptoms of Schizophrenia.  Regardless of existing documentation, it would not be unusual for a Hispanic male and his family to delay seeking psychiatric treatment.  Therefore, it is my opinion that [the Veteran] entered the prodromal phase of Schizophrenia by 1981, and his disease progressed such that positive symptoms and the more visible phase of his illness led to his diagnosis in 1988.

A June 2012 VA examiner found that the Veteran did not manifest schizophrenia until many years after service based, in part, on the following reasoning:

It is important to clarify that the signs of the "prodromal stage" are not specific to schizophrenia.  That is, someone who is experiencing these behaviors might be depressed or have some other problem.  That is why one cannot identify the "prodromal stage" until the active phase is reached.  Until a patient experiences psychotic symptoms, a physician cannot diagnose schizophrenia.  Although, "the prodrome" in psychosis is an area of potential early intervention, previous research, necessarily retrospective, has highlighted the variable and usually nonspecific nature nature of the prodromal phenomena, raising the issue of false positives.  The wide range of durations of prodromes contributes further to also the difficulty of predicting if and when a person will make the transition from an at-risk mental state to a psychotic episode.  The bulk of the literature information, particularly in relation to schizophrenia, comes from the 1960s and 1970s or earlier.  Most of the work done used anecdotal reports of patients and families, nonstandardized interview techniques, and other problematic methods.  Consequently, much of this phenomenologic work is lost in modern perspectives of psychotic prodromes.  For example, the DSM-III-R (American Psychiatric Association of 1987) focuses mainly on observable behavioral changes in its description of the prodromal features of schizophrenia.  It provides a list of nine symptoms in its operationalized criteria for schizophrenia prodrome: (1) marked social isolation and withdrawal; (2) marked impairment in role functioning; (3) markedly peculiar behavior; (4) marked impairment in personal hygiene and grooming; (5) blunted or inappropriate affect; (6) digressive, vague, overelaborate, or circumstantial speech, or poverty of speech; (7) odd beliefs or magical thinking; (8) unusual perceptual experiences; and (9) marked lack of initiative, interests, or energy.  Items 1 to 6 are based on observable behavior changes.  Item 7, although requiring the presence of unusual thought content, also requires this to influence behavior, and so an observable element is again necessary.  Inclusion of mainly observable phenomena in this description of prodrome intends to increase the reliability of the diagnosis.  However, some items such as odd or bizarre ideation or markedly peculiar behavior cannot be reliably measured at all (Jackson et al. 1994).  In addition, whether these items give a valid description of the initial prodromal period is not known.  Concerns such as these have led to this list of criteria being dropped from the DSM-IV (American Psychiatric Association 1994).  A prodrome is not even described in relation to mood disorders in the DSM-III-R or DSM-IV.  Although ICD-10 (World Health Organization 1994) acknowledges a prodrome as part of the schizophrenic syndrome, prodromal symptoms are not included in its description of schizophrenia because they cannot be reliably measured and are too nonspecific (Keith and Matthews 1991).

Thus, in my view that there is confusion about the nature and specificity of "prodromal features" and the confusion about the reliability of their measurement still exists, I can't not make a medical assessment from those lay statements of record.

In response, Dr. R. submitted a March 2014 opinion which concurred in the June 2012 VA examiner's assessment that prodromal symptoms continued to be identified and subjected to longitudinal and prospective studies.  Dr. R. also concurred in the assessment that only considering lay statements to predict whether and when the Veteran would become psychotic would risk a false positive finding.  However, in this case, Dr. R. found unequivocal agreement that the Veteran had schizophrenia which eliminated the risk of a false positive finding.  Thus, given the certainty of diagnosis, the important point to consider was when the illness first manifested itself.

Dr. R. noted that the Veteran's sister and mother had direct contact with the Veteran upon his discharge from service.  They indicated that the Veteran suffered from psychiatric symptoms many years prior to his diagnosis, and described a progression of his illness.  It was found that the Veteran's family member observations demonstrated consistency with the DSM-IV description of the prodromal phase and, therefore, it made sense from a medical point of view.  

Dr. R. found that the descriptions of the family members supported the DSM-IV description of the prodromal phase manifested by the slow and gradual development of a variety of signs and symptoms such as social withdrawal, loss of interest in school or work, deterioration in hygiene and grooming, unusual behavior and outbursts of anger.  For example, the Veteran's mother and sister described him as locking himself up in his room, leaving his room naked, marching in his room, screaming, not bothering to dress or clean himself, extreme social withdrawal, inappropriate behavior, offensive language, acting terrible towards others and "acting like a dumb person."  This was a common theme reported by the Veteran's life-long acquaintances of a competent and ambitious young man who returned home from the Army without the motivation or ability to work, study or socialize.

Dr. R. summarized her opinion as follows:

To reiterate, family members and lifelong acquaintances of [the Veteran] observed significant changes in behavior and functioning consistent with the prodrome described in DSM-IV, and their observations "make sense from a medical point of view."  There is no risk of a false positive finding in [the Veteran's] case, as every mental health professional who has evaluated him has diagnosed Schizophrenia.  There is no better explanation for their observations than prodromal symptoms, as there is no indication of substance abuse nor any other mental illness.  Finally, as reviewed in my previous opinion, the span of time elapsed between [the Veteran's] first symptoms and his diagnosis and treatment is entirely plausible.  Therefore, I maintain my opinion that [the Veteran's] schizophrenia was manifest within 12 months of his discharge from the Army and more likely than not related to his military service.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).

In analyzing the probative value of the opinions for and against this claim, the Board observes that the dispositive issue at hand involves whether the Veteran manifested schizophrenia to a compensable degree within the first post service year.  Dr. R. finds that the lay observations support a finding that the Veteran entered the prodromal phase of schizophrenia within the first post-service year while the VA examiner found that these observations are not reliable.  As the lay observations form the basis for Dr. R's opinion, the Board must first determine whether those lay observations are credible.

The first documentary evidence concerning the Veteran's psychiatric functioning consists of the June 1988 VA hospitalization record which diagnosed the Veteran with schizophrenia.  This hospitalization report, which noted that this was the Veteran's "1st" admission, stated that the Veteran "[l]ately" stopped taking care of his personal needs such as eating and bathing, and had been locked up in his room for two years.  The term "lately" implies a recent onset of the personal needs behavior, but the very sparse report of history in June 1988 does not directly contradict the lay observations that the Veteran demonstrated behavioral abnormalities within the first post service year.

The Board observes that there are some inconsistencies with the testimony of C.L.V. in 1991 and 1994 as to whether she lived at home when the Veteran returned from active service.  She also appeared to provide inconsistent testimony regarding her knowledge of whether the Veteran had attempted to receive medical care for his schizophrenia prior to 1988.  However, the Board can find no reason to doubt the veracity of the Veteran's mother testimony and the multiple lay witness accounts submitted for the record.  Thus, the Board accepts as true the descriptions of the Veteran's behavior by the Veteran's mother and his long-term acquaintances.

As for the competing medical opinions, the private and VA examiner differ on the issue of whether the lay observations of record can be relied upon to establish the onset of schizophrenia to a compensable degree within one year of discharge from service.  The private examiner, citing to DSM-IV, finds that one can retroactively review the record to determine the onset of the prodromal phase of schizophrenia while the VA examiner states that a medical assessment regarding the lay statements is not possible due to the state of medical evidence regarding the nature, specificity, reliability and measuring of prodromal features.

The Court has described the benefit of the doubt standard as a "unique" standard of proof which is lower than any other in contemporary American jurisprudence and reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet. App. at 54.  This lower standard of proof extends to authorizing VA to resolve disagreements among expert witnesses in favor of the Veteran when the opinion in support of the claim does not rise to the level of scientific consensus.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

Here, the Board has accepted the lay observations of the Veteran's mother and his long-term acquaintances as true.  The Board finds that the private and VA examiners are both equally competent to provide opinions in this case and that both opinions regarding the reliability of establishing the prodromal phase are equally persuasive.  As the probative value of both opinions is in relative equipoise, the Board resolves reasonable doubt in favor of the Veteran by finding that he manifested schizophrenia within the first post-service year.  Furthermore, the description of symptomatology manifested by the Veteran during the first post-service year rises to the level of slight impairment of social and industrial functioning sufficient to establish the manifestation of a psychosis to a compensable degree.  Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his schizophrenia manifested to a compensable degree within the first post-service year.  The claim, therefore, is granted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309.


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


